By the Court.
The power of the court to entertain jurisdiction of bills in equity to redeem mortgaged estates is derived from the Rev Sts. c. 107, §§ 13, 18 8f seq., and is confined to bills brought by “ the mortgagor, or any person lawfully claiming or holding under him.” This does not include suits brought by those having only an equitable title to the right of redemption, or claiming it merely under contracts of purchase, but is intended to comprehend only those which are brought by the mortgagor, or by a person to whom his legal title has been transferred by deed, or by operation of law. Bill dismissed.